
	

113 SRES 584 ATS: Commending Jerald D. Linnell on his service to the United States Senate.
U.S. Senate
2014-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 584
		IN THE SENATE OF THE UNITED STATES
		
			November 19, 2014
			Mr. Reid (for himself and Mr. McConnell) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Commending Jerald D. Linnell on his service to the United States Senate.
	
	
		Whereas Jerry Linnell, a native of Minnesota, graduated from the court reporting program of the
			 Minnesota School of Business in Minneapolis;Whereas Jerry Linnell, joined the Official Reporters of Debate of the United States Senate in 1982
			 and became Chief Reporter in 1999 supervising a staff of reporters and
			 transcribers and producing the Senate's portion of the Congressional
			 Record with remarkable accuracy;Whereas Jerry Linnell has earned the respect and affection of the Senators, their staffs and all of
			 his colleagues for his professionalism, dedication and good humor;Whereas Jerry Linnell now retires from the Senate after 32 years to spend more time with his wife
			 Jane, his four children and five grandchildren: Now, therefore, be it
		
	
		That the Senate expresses its appreciation to Jerry Linnell and commends him for his lengthy,
			 faithful and outstanding service to the Senate.
		That the Secretary of the Senate shall transmit a copy of this resolution to Jerald D. Linnell.
